DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-9) in the reply filed on 2/24/21 is acknowledged.
Drawings
The drawings are objected to because a “track” is not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 6371657; “Chen”) with obviousness evidenced by Noll (US 4906197).
Regarding claim 1, Chen teaches an apparatus comprising: first 34 and second 32 components (e.g., fig. 1); a first connector 28 mounted on the first component 34, the first connector 28 being configured to retain an end portion of a first fiber optic cable 44 (e.g., fig. 1); 
does not explicitly state
Chen does not explicitly state “a track supporting one of the components for movement toward the other of the components”.
However, it was well-known to use a track supporting one of the components for movement toward the other of the components at least as evidenced by Noll (e.g., Noll fig. 1 teaches channels/tracks 39 arranged on a motherboard/backplane 13 to allow for a daughter board/card 15 to be guided towards motherboard/backplane 13; this enables connectors on the respective boards to approach one another in the proper general vicinity and/or stabilizes the daughter board on the motherboard). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a track supporting one of the components for movement toward the other of the components at least for the purpose of enabling connectors on the respective boards to approach one another in the proper general vicinity and/or stabilizes the daughter board on the motherboard [See also: MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].
Thus claim 1 is rejected.  
Regarding claim 2, Chen renders as obvious an apparatus as defined in claim 1 (see above). Furthermore, Chen teaches wherein the floating mount device 36/60 includes a shaft 60/62 (e.g., fig. 7; col. 4 lines 5-39; fig. 7 shows the T-nut/rivet arrangement forms a shaft that is 
Thus claim 2 is rejected.  
Regarding claim 3, Chen renders as obvious an apparatus as defined in claim 2 (see above). Furthermore, Chen teaches wherein the shaft 60/62 projects into an aperture (e.g., fig. 7; see 60a/60b and above in an aperture) in the second connector, and the aperture is oversized relative to the shaft to provide clearance through which the second connector is movable radially (e.g., the movement allowed by Chen’ floating mount arrangement is radial at least relative to the axis of the fibers in the connector) relative to the shaft (e.g., the longitudinal direction of the shaft 60/62 of fig. 7 is substantially parallel to the longitudinal direction of the fibers in the connector; figs. 1, 7).
Thus claim 3 is rejected.  
Regarding claim 4, Chen renders as obvious an apparatus as defined in claim 3 (see above). Furthermore, Chen teaches wherein the shaft is fixed to the second component 32 (e.g., fig. 7).
Thus claim 4 is rejected.  
Regarding claim 5, Chen renders as obvious an apparatus as defined in claim 2 (see above). Furthermore, Chen teaches wherein the shaft 60/62 is mounted on the second component 32 for movement radially relative to the second component 32, and is fixed to the second connector 26/36 (e.g., fig. 7; col. 4 lines 5-39).
Thus claim 5 is rejected.  

Thus claim 6 is rejected.  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious wherein the second component includes a frame, a spring, and a bracket supported on the frame for movement against a bias of the spring, and the second connector is mounted on the bracket for movement with the bracket relative to the frame in combination with the rest of claim 7.
It is noted that claim 7 is allowable because the unique combination of each and every specific element stated in the claim.
	It is further noted that utilizing Edwards et al (US 5138679’ “Edwards”) for the elements of claim 7 in combination with Chen utilizes impermissible hindsight.  First of all, Chen already teaches a floating mount for the daughter board.  It is not reasonable to build an additional floating mount on Chen at least because Chen already has a working floating mount on the daughterboard.
The prior art, either alone or in combination, does not disclose or render obvious wherein the first and second components are switchgear components in combination with the rest of claim 8.

It is further noted that utilizing Kim et al (US 20160294166; “Kim”) for the elements of claim 8, switchgear components in combination with Chen also utilizes impermissible hindsight.  Chen involves a motherboard and daughterboard that each connector is respectively attached to.  Not only does Kim not teach anything regarding optical fiber connectors, but there is no motivation to explain why a motherboard/daughterboard that are attached to Chen’s respective connectors would also be attached to a switchgear, for example.  This would involve impermissible hindsight.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874